United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41064
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT RAY SANDLIN,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 4:04-CR-49-ALL-PNB
                        --------------------

Before SMITH, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Ray Sandlin appeals following his guilty plea to

possession of sexually explicit visual depictions of a minor, in

violation of 18 U.S.C. § 2252(a)(4)(B), and importation or

transportation of obscene matters, in violation of 18 U.S.C.

§ 1462.   Sandlin argues that his sentence violates United States

v. Booker, 125 S. Ct. 738 (2005), and Blakely v. Washington, 124
S. Ct. 2531 (2004).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41064
                                 -2-

      Sandlin pleaded guilty pursuant to a written plea agreement

that contained a waiver of the right to appeal.    We may examine

Sandlin’s plea agreement sua sponte to determine whether we may

hear his claims.   United States v. Martinez, 263 F.3d 436, 438

(5th Cir. 2001).   We conclude that the appeal is barred by the

plain language of Sandlin’s knowing and voluntary appeal waiver

in the plea agreement.    See United States v. Bond, __ F.3d __,

No. 04-41125, 2005 WL 1459641, at *3-4 (5th Cir. June 21, 2005);

United States v. McKinney, 406 F.3d 744, 746-47 (5th Cir. 2005).

      Sandlin has also filed various motions to relieve the

Federal Public Defender, for the appointment of new counsel on

appeal, for expedited ruling on his motions and to proceed pro

se.   These motions are DENIED.

      APPEAL DISMISSED.   ALL OUTSTANDING MOTIONS DENIED.